Citation Nr: 0945562	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-36 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the left 
knee.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include as a result of in-
service exposure to asbestos.

3.  Entitlement to service connection for coronary artery 
disease, to include as a result of in-service exposure to 
asbestos. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1962 to 
February 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 RO decision, which 
granted a claim for service connection for degenerative joint 
disease of the left knee and assigned a 10 percent 
evaluation, effective June 29, 2005, and denied claims for 
service connection for COPD and coronary artery disease.

The Board notes that the Veteran indicated on his November 
2006 VA Form 9 Appeal that he wished to have a hearing before 
a member of the Board.  The Veteran was sent a letter in 
September 2007 informing him that he had been scheduled for a 
video conference hearing on October 26, 2007.  The Veteran 
failed to report for this hearing.  He did not show good 
cause for his failure to report, nor did he request that this 
hearing be rescheduled.  As such, the Board will proceed to 
the merits of the claims. 


FINDINGS OF FACT

1.  The Veteran's service-connected degenerative joint 
disease of the left knee is manifested by limitation of 
motion from 5 to 90 degrees, complaints of pain, swelling, 
tenderness, slight crepitus, popping and grinding with 
movement, and use of a knee brace, cane, and knee 
immobilizer.

2.  COPD is not shown by the medical evidence of record to be 
etiologically related to a disease, injury, or event in 
service.

3.  Coronary artery disease is first shown by medical 
evidence dated several years after the Veteran's discharge 
from service, and the most probative medical evidence of 
record does not show it to be etiologically related to a 
disease, injury, or event in service.

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for service-connected degenerative joint disease of 
the left knee have not been met.  See 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5010, 5261 (2009).

2.  COPD was not incurred in or aggravated by active military 
service, and may not be presumed to have been incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1116, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

3.  Coronary artery disease was not incurred in or aggravated 
by active military service, and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116, 1131, 1133, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in August 2005 and July 2006 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, a March 
2006 letter described how appropriate disability ratings and 
effective dates were assigned.  

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to these 
claims have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claims.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The Veteran was provided a VA examination most recently in 
February 2006, which addressed his claims for service 
connection for COPD and coronary artery disease.  The 
examiner reviewed the claims files, conducted the appropriate 
diagnostic tests and studies, and noted the Veteran's 
assertions.  The Board finds this examination report and 
opinions to be thorough and complete.  Therefore, the Board 
finds this examination report and opinions are sufficient 
upon which to base a decision with regard to these claims.  
Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate).  

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
left knee disability in February 2006.  The examiner reviewed 
the claims file, thoroughly examined the Veteran, and 
conducted the appropriate diagnostic tests and studies.  
Barr.  The Board finds this examination report to be thorough 
and consistent with contemporaneous medical records.  Thus, 
the Board concludes that the examination in this case is 
adequate upon which to base a decision with regards to this 
claim.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

Certain diseases, to include arteriosclerosis or coronary 
artery disease, may be presumed to have been incurred in 
service when manifest to a compensable degree within one year 
of discharge from active duty.  38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2009).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2009).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).

Notwithstanding the foregoing presumptive provisions, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

1.  Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the left 
knee.

In an April 2006 rating decision, the RO granted service 
connection for degenerative joint disease of the left knee 
and assigned a 10 percent evaluation, effective June 29, 
2005, under Diagnostic Codes "5010-5261".  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  38 C.F.R. § 
4.27 (2009).  The Veteran seeks a higher evaluation.  

Degenerative arthritis, when established by x-ray findings, 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion to be combined, not 
added under Diagnostic Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).  

Normal range of motion of the knee is to 0 degrees extension 
and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II 
(2009).  Under Diagnostic Code 5261, a 10 percent disability 
rating is warranted for extension limited to 10 degrees; a 20 
percent disability rating is assigned for extension limited 
to 15 degrees; a 30 percent disability rating is assigned for 
extension limited to 20 degrees; a 40 percent disability 
rating is assigned for extension limited to 30 degrees; and a 
50 percent disability rating is assigned for extension 
limited to 45 degrees.  See 38 C.F.R. § 4.71a (2009).

According to Diagnostic Code 5260, a 10 percent disability 
rating is warranted for flexion limited to 45 degrees; a 20 
percent disability rating is assigned for flexion limited to 
30 degrees; and a 30 percent disability rating is assigned 
for flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a 
(2009).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both currently codified under 38 C.F.R. § 4.71a, 
may be assigned for disability of the same joint.  See 
VAOPGCPREC 9-04 (2004).  

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that the Veteran underwent a VA examination 
in February 2006.  The examiner reviewed the claims file and 
examined the Veteran.  The examiner noted that the Veteran 
currently has swelling if his knee goes out of place.  The 
Veteran reported that he has been told that he needs a total 
knee replacement.  He indicated that he feels unstable and 
that pivoting aggravates his symptoms.  The Veteran reported 
that he needs to have fluid removed when his knee swells.  He 
described his pain as a constant, dull, achy sensation, which 
then changes to a sharp pain that is localized to the knee.  
His pain worsens with cold/damp weather.  The Veteran's knee 
is treated with oral medications, steroid injections, ice, 
heat, massage, rest, stopping the aggravating activity, knee 
brace, and a chiropractor.  He experiences flare-ups of pain 
approximately 3 times per year for at least 3 days and is 
somewhat dependent on swelling.  Sometimes, he needs to have 
the knee aspirated.  He uses a knee brace, cane, and knee 
immobilizer.  He has had 3 arthroscopies.  The Veteran denied 
subluxation and dislocation.  Examination revealed that the 
Veteran's extremities were properly aligned and grossly 
symmetric.  Muscle mass, tone, and strength were symmetric 
with strength 5/5 bilaterally in the upper and lower 
extremities, with fatiguing and lack of endurance with 
minimal resistance greater than gravity.  The Veteran was 
noted as having pain and painful range of motion, as 
evidenced by the Veteran's statement, facial grimace, and 
resistance to range of motion movement.  Slight tenderness of 
the lateral and medial aspect, minimal swelling, slight 
crepitus of the medial aspect of the knee, and popping and 
grinding with movement were noted.  It was noted that the 
Veteran was unable to do repetitive movement secondary to the 
Veteran's debilitated state.  Upon examination, the Veteran 
was noted as having a range of motion of 5 to 90 degrees with 
pain at 50 degrees.  He had negative Drawer and McMurray 
tests.  The Veteran was diagnosed with degenerative joint 
disease of the left knee.  The examiner noted that it was 
difficult to assess the Veteran's left knee secondary to his 
severe COPD, which severely limits him.  However, the 
examiner noted that the Veteran had moderate functional 
impairment secondary to his left knee.     

The claims file also contains VA and private treatment 
records.  In a June 2006 VA treatment record, the Veteran was 
noted as having a left knee surgery in 1986.  In a September 
2004 VA treatment record, the Veteran was noted as having a 
long history of left knee pain.  In a July 2004 private 
treatment record from Iowa Heart Center, it was noted that 
the Veteran has left knee joint discomfort and needs 
replacement.  In an April 2002 treatment record from Des 
Moines Orthopaedic Surgeons, P.C., it was noted that the 
Veteran twisted his left knee in March 2002 and was 
experiencing pain.  The physician noted that the Veteran had 
normal heel-toe gait, except he keeps his knees slightly 
flexed when he ambulates.  There was no significant antalgia.  
The Veteran had no significant effusion, but he had an 
obvious 2+ Lachman and a pivot shift on his left knee 
suggestive of an old anterior cruciate ligament tear.  The 
Veteran was noted as having good strength, good palpable 
pulses, good capillary refill, calves nontender, normal 
reflexes, and normal strength in and around the knee.  The 
physician noted that, at some point, the Veteran will need a 
total knee replacement.  

With respect to granting an increased rating under Diagnostic 
Code 5261, the Board notes that the Veteran's range of motion 
was recorded as 5 degrees to 90 degrees at the February 2006 
VA examination.  There is no medical evidence of record 
reflecting that the Veteran has limitation of extension 
beyond 5 degrees.  Additionally, there is no indication in 
the February 2006 VA examination report, or in any other 
medical evidence of record, that the Veteran's extension is 
limited to 10 degrees, as needed for a 10 percent evaluation 
under this diagnostic code, due to pain.  Therefore, as the 
Veteran's limitation of extension does not reach a 
compensable level, an increased rating is not warranted under 
Diagnostic Code 5261.  

With respect to granting an increased rating under Diagnostic 
Code 5260, there is no medical evidence of record, to include 
the February 2006 VA examination report, reflecting that the 
Veteran has limitation of flexion beyond 90 degrees.  Even 
considering further limitation of flexion due to pain, the 
evidence of record reflects that the Veteran's flexion is 
limited to 50 degrees, not 45 degrees, as needed for a 10 
percent evaluation.  As such, an increased rating cannot be 
assigned under Diagnostic Code 5260 either.  

The Board has considered alternative avenues through which 
the Veteran may obtain an increased disability rating.  
Diagnostic Code 5257 addresses impairment of the knee in the 
form of recurrent subluxation or lateral instability.  The 
claims file contains no clinical evidence reflecting that the 
Veteran experiences lateral instability or recurrent 
subluxation.  The Veteran specifically denied having 
subluxation at the February 2006 VA examination, and, while 
the Veteran reported feeling unstable at this examination, 
physical examination was entirely negative for any evidence 
of lateral instability.  While the Board recognizes that the 
Veteran is competent to describe symptomatology, the Board 
ultimately places more probative weight on the objective 
findings of the VA health care specialist who conducted 
thorough testing in order ascertain the presence of 
instability.  Given the examiner's negative findings, the 
Board finds that the preponderance of the evidence is against 
granting a separate compensable rating under Diagnostic Code 
5257.  

The Board notes in passing that it has considered the earlier 
clinical findings from 2002 suggesting a positive Lachman's 
test.  However, given that this finding was reported in 2002 
several years prior to the period that is the subject of this 
appeal, the Board finds it to be of much less probative value 
than the more contemporaneous VA examination in determining 
the current severity of his disability.

Diagnostic Code 5258 (dislocated semilunar cartilage) and 
Diagnostic Code 5259 (removal of semilunar cartilage, 
symptomatic) both address issues of cartilage damage.  There 
is no evidence of record reflecting that the Veteran has 
dislocated, or undergone removal of, cartilage.  Therefore, 
Diagnostic Codes 5258 and 5259 are not applicable.  The 
remaining applicable diagnostic codes relating to knee 
disabilities include Diagnostic Code 5256 (ankylosis of the 
knee), Diagnostic Code 5262 (impairment of the tibia and 
fibula), and Diagnostic Code 5263 (for genu recurvatum).  
However, as there is no evidence of record showing that the 
Veteran has ankylosis of the knee, impairment of the tibia 
and fibula, or acquired, traumatic genu recurvatum, these 
diagnostic codes are also not applicable.

With regard to assigning a higher disability rating based on 
functional loss as contemplated by the Court's holding under 
Deluca, the Board acknowledges the Veteran's complaints of 
pain.  However, as the Veteran is already being assigned a 10 
percent evaluation, despite the fact that neither his flexion 
or extension are limited to a compensable level under 
Diagnostic Codes 5260 or 5261, even with consideration of 
limitation due to pain, the Board finds that additional 
functional loss due to subjective complaints are already 
being considered according to 38 C.F.R. §§ 4.40 or 4.45 and 
additional compensation need not be assigned.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  However, the Veteran's left knee 
disability has not been shown to cause marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities; has not necessitated frequent periods of 
hospitalization; and has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  Thus, the Board 
finds that the requirements for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the preponderance of the evidence is 
against the claim for an increased rating, and the benefit of 
the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.  See generally Gilbert, supra; Ortiz v. Principi, 
274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged 
ratings is not for application.  Fenderson, supra.

2.  Entitlement to service connection for COPD and coronary 
artery disease, to include as a result of in-service exposure 
to asbestos.

The Veteran is seeking entitlement to service connection for 
COPD and coronary artery disease as a result of in-service 
exposure to asbestos.  Specifically, he asserted in his June 
2006 notice of disagreement (NOD) that his sleeping area in 
service was 2 feet from pipes wrapped with asbestos and it 
was all over the ship on which he served for 4 years.    
 
As to asbestos-related diseases, the Board notes there are no 
laws or regulations specifically dealing with asbestos and 
service connection.  However, the VA Adjudication Procedure 
Manual, M21-1 MR, and opinions of the Court and General 
Counsel provide guidance in adjudicating these claims.

In 1988, VA issued a circular on asbestos-related diseases 
providing guidelines for considering asbestos compensation 
claims.  See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular since have been included in VA 
Adjudication Procedure Manual, M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C (December 13, 2005).

In this regard, the M21-1 MR provides the following non- 
exclusive list of asbestos related diseases/abnormalities: 
asbestosis, interstitial pulmonary fibrosis, tumors, 
effusions and fibrosis, pleural plaques, mesotheliomas of 
pleura and peritoneum, lung cancer, bronchial cancer, cancer 
of the larynx, cancer of the pharynx, cancer of the 
urogenital system (except the prostate), and cancers of the 
gastrointestinal tract. See M21-1 MR, part VI, Subpart ii, 
Chapter 2, Section C, 9 (b).

The M21-1 MR also provides the following non-exclusive list 
of occupations that have higher incidents of asbestos 
exposure: mining, milling, work in shipyards, insulation 
work, demolition of old buildings, carpentry and 
construction, manufacture and servicing of friction products 
such as clutch facings and brake linings, and manufacture and 
installation of roofing and flooring materials, asbestos 
cement sheet and pipe products, and military equipment.  See 
M21-1 MR, part VI, Subpart ii, Chapter 2, Section C, 9 (f).

The Board notes that the M21-1 MR provides that a clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  Symptoms 
and signs include dyspnea on exertion, end-respiratory rales 
over the lower lobes, compensatory emphysema, clubbing of the 
fingers at late stages, and pulmonary function impairment and 
cor pulmonale that can be demonstrated by instrumental 
methods.  See M21-1 MR, part VI, Subpart ii, Chapter 2, 
Section C, 9 (e).

A review of the Veteran's service treatment records reflects 
no in-service complaints, treatment, or diagnoses of COPD or 
coronary artery disease.  In a service treatment record from 
October 1964, the Veteran complained of shortness of breath.  
Examination of the chest and heart were noted as normal.  No 
reason for shortness of breath was found, and the Veteran was 
advised to stop smoking.  At no time during service was the 
Veteran diagnosed with a heart or respiratory condition.  The 
Veteran's personnel records reflect that he served aboard 
ships throughout active duty. 

The Board notes that the Veteran underwent a VA examination 
in February 2006.  The examiner reviewed the claims file and 
noted the Veteran's medical history.  Specifically, the 
examiner noted that the Veteran was diagnosed with COPD in 
1999 and arteriosclerotic coronary artery disease with his 
first myocardial infarction in 1985.  The examiner noted that 
the Veteran worked as a painter and retired in 2002.  He has 
smoked 2 packs of cigarettes per day for 40 years.  Upon 
examination of the Veteran and review of the claims file, the 
examiner diagnosed the Veteran with COPD and coronary artery 
disease status post 7 vessel coronary artery bypass graft 
surgeries and status post stent replacement.  The examiner 
stated that the Veteran's COPD is less likely than not that 
caused by or the result of the Veteran's exposure to asbestos 
during his military service.  The Veteran's COPD is at least 
as likely as not caused by or the result of this Veteran's 60 
"pk year history".  The examiner went on to state that it 
is difficult to asses the Veteran's coronary artery disease 
secondary to severe COPD which severely limits him, but, with 
the severity and history of his coronary artery disease, he 
would be at least as likely as not to have moderate to severe 
functional impact secondary to his coronary artery disease.  
The examiner the determined that the Veteran's coronary 
artery disease is less likely than not caused by or the 
result of the Veteran's asbestos exposure during his military 
service.       

The Board notes that the claims file also contains private 
medical records documenting treatment for COPD and coronary 
artery disease.  In an April 2001 treatment record from Iowa 
Heart Center, it was noted that the Veteran had very short 
breath due to his COPD, secondary to his continued tobacco 
use.  In a May 2001 treatment record from Chest, Infectious 
Disease and Critical Care Associates, P.C., it was noted 
that, in the past, the Veteran had exposure to dry wall 
compound that contained asbestos and, with that, he did some 
sanding.  The examiner noted that it was in this context that 
he had asbestos exposure.  In an April 2004 private treatment 
record from Mercy Hospital Medic, it was noted that the 
Veteran smoked 1 to 2 packs of cigarettes per day for 50 
years.  The Board notes that the claims file contains no 
private or VA medical records reflecting that the Veteran's 
COPD or coronary artery disease is caused by his active duty 
service or exposure to asbestos during active duty.    

With regard to establishing service connection on a 
presumptive basis, the Board notes that, on October 13, 2009, 
in accordance with authority provided in 38 U.S.C. § 1116, 
the Secretary of Veterans Affairs announced his decision to 
establish presumptions of service connection, based upon 
exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for three new conditions:  ischemic heart 
disease, Parkinson's disease, and B cell leukemias.  To the 
extent that coronary artery disease may be related to 
ischemic heart disease, the Board has considered the effects 
of this revision to 38 U.S.C. § 1116.  However, the claims 
file contains no indication, nor does the Veteran assert, 
that he served in the Republic of Vietnam.  In fact, the 
Veteran specifically denied serving in the Republic of 
Vietnam in his June 2005 claim.  Additionally, COPD is not 
among the diseases listed as being presumptively associated 
with agent orange exposure.  As such, exposure to herbicides 
is not conceded, and service connection cannot be granted on 
a presumptive basis for either COPD or coronary artery 
disease as a result of herbicide exposure.  

With regard to establishing service connection on a 
presumptive basis under 38 U.S.C.A. § 1112, the Board notes 
that there is no medical evidence indicating that the Veteran 
had coronary artery disease to a compensable degree within 
one year of discharge from active duty, nor has the Veteran 
asserted such.  Therefore, service connection for coronary 
artery disease cannot be granted on a presumptive basis under 
38 U.S.C.A. § 1112.
 
With regard to establishing service connection on a direct 
basis, regulations provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 C.F.R. 
3.303(d) (2009).  Currently, there is no medical evidence of 
record indicating that the Veteran had coronary artery 
disease, COPD, or any other lung, respiratory, or heart 
condition in service, and no competent medical opinion has 
related a current diagnosis of COPD or coronary artery 
disease to service or to in-service asbestos exposure.  In 
fact, the only medical opinions of record on the matter 
specifically reflect that the Veteran's COPD and coronary 
artery disease are less likely than not that caused by 
exposure to asbestos during his military service.  Thus, the 
Veteran's claims must fail on a direct basis.  See Hickson, 
supra. 

The Board would also like to note that, to the extent that 
any of the Veteran's disabilities may be related to his 
extensive history of tobacco use, the Board notes that 
service connection for disability on the basis that it 
resulted from disease or injury attributable to the use of 
tobacco products during active service is prohibited by law.  
38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) 
(2009).

The Board acknowledges the Veteran's contentions that he has 
COPD and coronary artery disease as a result of his active 
duty.  However, no medical evidence has been submitted to 
support this contention.  The Veteran can attest to factual 
matters of which he had first-hand knowledge.  See Washington 
v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be competent to 
offer an opinion on complex medical questions, such as a 
possible relationship between asbestos exposure and coronary 
artery disease or COPD.  See Jandreau, 492 F.3d at 1377 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  As such, the Board finds the February 
2006 VA opinions to be more probative than the Veteran's lay 
assertions.

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt rule does not apply, and the claims 
for service connection for COPD and coronary artery disease 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
service-connected degenerative joint disease of the left knee 
is denied.

Entitlement to service connection for COPD, to include as a 
result of in-service exposure to asbestos is denied.

Entitlement to service connection for coronary artery 
disease, to include as a result of in-service exposure to 
asbestos is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


